Citation Nr: 0600942	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  02-20 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder, claimed in the alternative as an undiagnosed 
illness.

2.  Entitlement to service connection for a sinus disorder, 
claimed in the alternative as an undiagnosed illness.

3.  Entitlement to service connection for a pulmonary 
disorder, claimed in the alternative as an undiagnosed 
illness.

4.  Entitlement to service connection for a stomach disorder, 
claimed in the alternative as an undiagnosed illness.

5.  Entitlement to service connection for a sleep disorder, 
to include chronic fatigue, claimed in the alternative as an 
undiagnosed illness.

6.  Entitlement to service connection for the residuals of 
the flu.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from June 1966 to June 1969, 
and from January 1991 to June 1991, including service in 
Southwest Asia during the Persian Gulf War.  The appellant 
was also a member of the U.S. Army Reserve for several years.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York which denied the appellant's claims of 
entitlement to service connection for headaches, a sinus 
condition, shortness of breath, a stomach condition, 
sleepiness and chronic fatigue and the residuals of the flu.  
The RO subsequently found that these disorders were not 
related to the appellant's service during the Gulf War.

In August 2005, a hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  During that hearing, the issue of 
entitlement to service connection for post-traumatic stress 
disorder was raised.  The matter is REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After careful consideration of the record in light of the 
applicable law, the Board has determined that this matter 
must be remanded for the action as are described below.

The record indicates that the appellant was mobilized as a 
member of the U.S. Army Reserve for service in the Persian 
Gulf War in early 1991.  However, while copies of the 
appellant's pre-mobilization entry physical and pre-
demobilization exit physical examination are of record, there 
are no other service medical records on file from such 
service.  The appellant has testified that during his Persian 
Gulf War service, he consulted military medical care 
providers to alleviate several symptoms - evidence of such 
treatment is plainly relevant to the issue of service 
connection for the disorders at issue, on both direct and 
presumptive bases.
 
The appellant's service medical records are deemed to be 
within the control of the government and should have been 
included in the record in their entirety, if available, as 
they may be determinative of the claims.  Therefore a remand 
is necessary for the purpose of obtaining seeking after such 
records.  See Bell v. Derwinski, 2 Vet. App. 492 (1992).  The 
relevant service medical treatment records from the Army 
Reserves, from approximately August 1983 to August 1993, 
should be obtained and associated with the claims file.




The record also suggests that the appellant's complete VA 
medical records are not presently of record, especially those 
dated after June 2001.  The appellant testified at his August 
2005 Travel Board hearing that he would undergo a VA medical 
examination in September 2005.  These records, and those from 
any other health care provider, need to be obtained and 
associated with the claims file.

Finally, while records of various VA medical examinations 
conducted in August 1998 are on file, there is no clear 
indication in the examination reports that the examiners had 
reviewed the service medical records or the claims file.  In 
addition, the medical opinions associated with those 
examinations are not clear as to the questions of onset date 
and etiology for the claimed conditions.

These considerations require a search for relevant military 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO should take such additional 
development action as it deems proper 
with respect to the claims on appeal in 
order to comply with any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  The appellant 
should be told to provide any evidence in 
his possession that is pertinent to his 
claims on appeal.  See 38 C.F.R. § 3.159.

2.  The RO should take appropriate steps 
to secure all Army Reserve records (from 
approximately 1983 to 1993) or 
alternative records for the appellant 
through official channels or any other 
appropriate source, including the NY 
Adjutant General, ARPERCEN, the 
appellant's U.S. Army Reserve Unit 
(Company B, 7th Military Police Group, 
1579 Bedford Avenue) and the appellant.  
These records should be associated with 
the claims file.  If there are no 
records, documentation used in making 
that determination should be set forth in 
the claims file.

3.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or VA) who provided him with relevant 
evaluation or treatment for any claimed 
headache, sinus, pulmonary or bronchial, 
stomach, sleep or flu-related conditions 
after his discharge from active duty in 
1991.  After obtaining the appropriate 
signed authorization for release of 
information forms from the appellant, the 
RO should contact each physician, 
hospital, or treatment center specified 
by the appellant to obtain any and all 
medical or treatment records or reports 
relevant to the above mentioned claims 
not already of record, including, but not 
limited to, all pertinent VA treatment.  
In particular, the RO should obtain the 
VA treatment records from June 2001 to 
the present.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

4.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the RO 
should schedule the appellant for 
appropriate examinations to determine 
whether the disabilities for which 
service connection is claimed are 
currently manifested, and if so, their 
etiology and onset date.  

All indicated tests and studies should be 
accomplished.  The entire claims file 
should be reviewed by the examiners in 
connection with the examinations.  The 
examiners should adequately summarize the 
relevant medical history and clinical 
findings, and provide detailed reasons 
for their medical conclusions.  An 
opinion should be provided based on 
review of the claims file alone if the 
appellant fails to report for the 
examination.  

The examiners should furnish opinions 
concerning the following:

a.  Each examiner should describe 
the nature and severity of all relevant 
pathology.  The examiners should opine 
whether any currently manifested 
disorder(s) is related to the appellant's 
active service from January 1991 to June 
1991.  This should include an opinion 
regarding whether appellant's claimed 
conditions are causally or etiologically 
related to military service, including 
exposure to oil fires or other 
environmental hazard, or to some other 
cause or causes including the aging 
process, sleep apnea and tobacco use.  
The examiners should state whether there 
is any evidence that the currently 
diagnosed conditions are related to any 
signs or symptoms the appellant 
experienced during his service in 1991.  

b.  If any condition cannot be 
attributed to a diagnosed illness, the 
appropriate examiner should state whether 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf War, 
or that the undiagnosed illness was caused 
by a supervening condition or event that 
occurred after the appellant's most recent 
departure from service during the Gulf War 
or that the undiagnosed illness was the 
result of some other cause or medical 
condition unrelated to service.

5.  Upon receipt of the reports of the VA 
examiners, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA examiner(s) for 
corrections or additions.  

6.  Thereafter, the RO should 
readjudicate these claims, with 
consideration of the issues of both 
direct and presumptive service 
connection.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the six claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


